DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure in the preliminary claim amendment submitted 7 April 2020 is objected to because it includes extraneous wording such as “The present invention relates…”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the word “firs” is misspelled in paragraph 0044.  
Appropriate correction is required.
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
Dependent claims 2-7 begin “A beverage maker of claim 1…”  These claims are objected to because they should be referring to the beverage maker of claim 1.  Recommend changing to the openings of these claims to: “The beverage maker of claim 1…”  
Dependent claim 8 recites “wherein the beverage maker is a beverage maker in accordance with claim 1.”  This claim is objected to because it should be referring to the beverage maker of claim 1.  Recommend changing the claim to: “wherein the beverage maker is the beverage maker in accordance with claim 1.”  
Dependent claims 9-11 and 13-14 begin “A method of claim 8…”  These claims are objected to because they should be referring to the method of claim 8.  Recommend changing to the openings of these claims to: “The method of claim 8…”  
Dependent claim 15 recites “Use of a beverage maker in accordance with claim 1.”  This claim is objected to because it should be referring to the beverage maker of claim 1.  Recommend changing the claim to: “Use of the beverage maker in accordance with claim 1.”  
Additionally, while claim 15 begins, “Use of…” recommend amending claim 15 to recite “A method of use of….” so as to follow a conventional US patent practice for stating a claim preamble.  For the purpose of the examination, claim 15 is being interpreted as a method claim based on the method step that is positively recited.  
Recommend removing the dashes (bullets) from claim 6.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device” and “conveying device” in claim 1.
The generic placeholder is “heating device;” the functional limitation is “for heating water;” and structure “read into” the claim is “boilers, continuous-flow water heater, or heat exchangers” (paragraph 0003 of the Specification).
The generic placeholder is “conveying device;” the functional limitation is “for conveying water;” and structure “read into” the claim is a “pump” (paragraph 0026 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites “wherein the beverage maker is a beverage vending machine for dispensing a plurality of hot beverages and/or cold beverages comprising one or more specialty coffees, one or more specialty teas, and/or one or more specialty drinking soups.”  However, it is unclear how the claimed invention is equipped to be a beverage vending machine.  Although paragraph 0041 of the Specification discloses this utility, there is no further mention of a beverage vending machine in the Specification.  As a result, one of ordinary skill in the art would not know how to equip the claimed beverage maker to become a beverage vending machine based on the minimal disclosure provided in the Specification.  Additionally, the Specification only discloses hot water outlets connected to a heating device.  Except from mention of cold beverages in paragraph 0041 of the Specification, there is no further mention in the Specification of producing cold beverages.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “preferably every flow meter arranged in a hot water path” and “preferably an ultrasound flow meter or a magnetically inductive flow meter.”  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, these phrases will be interpreted broadly such that they do not impose any requirements on the claim.  As a result, these limitations are not given any patentable weight.
Claim 5 recites “wherein the beverage maker has a respective brewing unit for brewing coffee.”  However, it is unclear, how the modifier “respective” is intended to impose a limitation on the claim.  The term “respective” usually infers a correlation between multiple objects that are claimed.  However, in claim 5, only one beverage maker and only one mixing unit is claimed.  Therefore, it is unclear what meaning is intended to be imparted in claiming a “respective brewing unit” instead of just “a brewing unit.”  For the purpose of the examination, the limitation will be interpreted as “wherein the beverage maker has a 
Claim 5 recites “preferably cocoa powder or soup powder.”  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, this phrase will be interpreted broadly such that they do not impose any requirements on the claim.  As a result, the limitation is not given any patentable weight.
Claim 6 recites “a second hot water outlet,” “a second hot water path,” “a second flow meter,” “a plurality of second hot water outlets,” “a plurality of second hot water paths,” and “a plurality of second flow meters.”  However, it is unclear how this claimed structure is intended to correspond with structure already required in claim 1.  For example is the claimed “second hot water outlet” the same “second hot water outlet” claimed in claim 1 or a different outlet?  For the purpose of the examination, claim 6 will be interpreted as “wherein the at least one second hot water outlet is a second hot water outlet,” “wherein the at least one second hot water path is a second hot water path,” “wherein the at least one second flow meter is a second flow meter,” “wherein the at least one second hot water outlet is a plurality of second hot water outlets,” “wherein the at least one second hot water path is a plurality of second hot water paths,” and “wherein the at least one second flow meter is a plurality of second flow meters.”  
Claim 6 recites “preferably two or three second hot water outlets” and “preferably two or three second flow meters.”  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, these phrases will be interpreted broadly such that they do not impose any requirements on the claim.  As a result, these limitations are not given any patentable weight.
The term “specialty” in claim 7 is a relative term which renders the claim indefinite. The terms “specialty coffees,” “specialty teas,” and “specialty drinking soups” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the term “specialty” is not given any patentable weight.
Claim 8 recites the limitation "used in same.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “used in the beverage maker.”
Claim 9 recites the limitation “wherein at least two hot water amounts dispensed…”  However, claim 8 recites “at least one hot water amount.”  It is unclear if the “at least two hot water amounts” in claim 9 are additional to the at least one amount from claim 8 or include the at least one amount from claim 8.  For the purpose of the examination, the limitation will be interpreted as the latter, i.e., “wherein the least one hot water amount comprises at least two hot water amounts dispensed…”  
	Claim 9 recites the limitation “wherein at least two hot water amounts dispensed simultaneously at least at times…”  However, it is unclear how many times the two hot water amounts are required to be dispensed simultaneously and for long a duration, it is required that the two amounts be dispensed.  For the purpose of the examination, claim 9 will be interpreted as “wherein at least two hot water amounts dispensed simultaneously at least once…
Claim 10 recites the limitation “a hot water amount …”  However, claim 8 recites “at least one hot water amount.”  It is unclear if the “a hot water amount” in claim 10 is additional to the at least one amount from claim 8 or includes the at least one amount from claim 8.  For the purpose of the examination, the limitation will be interpreted as the latter, i.e., “wherein the least one hot water amount comprises a hot water amount…”  
	Claim 11 recites “wherein the first flow meter is arranged in the cold water path…”  Claim 11 is a method claim dependent on a method claim (claim 8), which is dependent on an apparatus claim (claim 1).  The recited limitation appears to further limit the apparatus claim of claim 1, where claim 1 permits two configurations for the first flow meter—the first flow meter can be in a cold water or in the first hot water path.  It appears that in claim 11, a limitation on the apparatus is being added inside a method claim.  Although MPEP 608.01(n) permits the Applicant to incorporate the limitations of a claim from a different statutory class within a dependent claim, the Applicant is not permitted to use both apparatus limitations and method limitations within a single claim (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b),” MPEP 2173.05(p)).  Recommend removing the apparatus limitations that are in claim 11.
Claim 11 recites the limitation “a hot water amount …”  However, claim 8 recites “at least one hot water amount.”  It is unclear if the “a hot water amount” in claim 11 is additional to the at least one amount from claim 8 or includes the at least one amount from claim 8.  For the purpose of the examination, the limitation will be interpreted as the latter, i.e., “the least one hot water amount comprises a hot water amount…”  
Claim 12 recites “A method in accordance with claim 1…”  However, claim 1 is an apparatus claim.  For the purpose of the examination, claim 12 will be interpreted as being dependent on claim 8 instead of claim 1.
Claim 12 recites “wherein the beverage maker has a plurality of second hot water outlets, a plurality of second hot water paths, and a plurality of second flow meters…”  Claim 12 is a method claim, which is assumed to be dependent on claim 8 (see previous rejection), which is dependent on apparatus claim 1. The recited limitations appear to further limit the apparatus claim of claim 1.  Although MPEP 608.01(n) permits the Applicant to incorporate the limitations of a claim from a different statutory class within a dependent claim, the Applicant is not permitted to use both apparatus limitations and method limitations within a single claim (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b),” MPEP 2173.05(p)).  Recommend removing the apparatus limitations that are in claim 12.
Claim 12 recites “a plurality of second hot water outlets, a plurality of second hot water paths, and a plurality of second flow meters, with a hot water amount…”  However, it is unclear how this structure relates to the already claimed structure from claims 1 and 8.  For the purpose of the examination, the limitations will be interpreted as “wherein the at least one second hot water outlet comprises a plurality of second hot water outlets, wherein the at least one second hot water path comprises a plurality of second hot water paths, and wherein the at least one second flow meter comprises a plurality of second flow meters, with the at least one hot water amount…”  
Claim 13 recites “wherein the first flow meter is arranged in the first hot water path …”  Claim 13 is a method claim dependent on a method claim (claim 8), which is dependent on an apparatus claim (claim 1).  The recited limitation appears to further limit the apparatus claim of claim 1, where claim 1 permits two configurations for the first flow meter—the first flow meter can be in a cold water or in the first hot water path.  It appears that in claim 13, a limitation on the apparatus is being added inside a method claim.  Although MPEP 608.01(n) permits the Applicant to incorporate the limitations of a claim from a different statutory class within a dependent claim, the Applicant is not permitted to use both apparatus limitations and method limitations within a single claim (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b),” MPEP 2173.05(p)).  Recommend removing the apparatus limitations that are in claim 13.
Claim 13 recites the limitation “a hot water amount …”  However, claim 8 recites “at least one hot water amount.”  It is unclear if the “a hot water amount” in claim 13 is additional to the at least one amount from claim 8 or includes the at least one amount from claim 8.  For the purpose of the examination, the limitation will be interpreted as the latter, i.e., “the least one hot water amount comprises a hot water amount…”  
Claim 14 recites the limitation “only one hot water amount …”  However, claim 8 recites “at least one hot water amount.”  It is unclear if the “only one hot water amount” in claim 14 is additional to the at least one amount from claim 8 or includes the at least one amount from claim 8.  For the purpose of the examination, the limitation will be interpreted as the latter, i.e., “the at least one hot water amount is only one hot water amount that…”  
 Claim 14 recites “said hot water amount flowing through a second hot water path here, at least one of the flow meters is calibrated, with here a measurement value for the amount of water flowing through the cold water path being measured by the first flow meter…”  However, it is unclear where “here” is and how this relative location is intended to impart a limitation on the claim.  For the purpose of the examination, the limitation will be interpreted as “said hot water amount flowing through a second hot water path 
	Claim 14 recites “if only one hot water amount is dispensed and/or is used in same for beverage preparation…”  However, it is noted that the conditional step of “if only one hot water amount is dispensed and/or is used in same for beverage preparation,” may never occur. In particular, claim 8 requires “at least one hot water amount.  Thus, the “only one hot water amount” is not positively recited, and if instead, two how water amounts were disclosed or taught, then the limitations of claim 14 would not be binding.  Since the recited “if” condition need not be satisfied to meet the claim, the recited steps of comparing measurement values need not occur to satisfy the claim.  For the purpose of the examination, the limitation will be interpreted as “
Claim 15 recites “preferably hot beverages.”  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, this phrase will be interpreted broadly such that it does not impose any requirements on the claim.  As a result, this limitation is not given any patentable weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ait Bouziad et al. (US-20160095465-A1).
Regarding claim 1, Ait Bouziad teaches a beverage maker (“Beverage Production Apparatus,” title) comprising 
a heating device (referring to fig. 8, “reservoir 2 is preferably a boiler” para 0062) for heating water (liquid 3, fig. 8; “the liquid 3 can for instance be water, milk, soup, water-based liquid, chocolate-based liquid, coffee-based liquid, milk-based liquid, or the like,” para 0052; construed such that the boiler is designed for boiling water), 
a cold water inflow (construed as the inflow from the liquid supply 9, fig. 8), 
a first hot water outlet (see annotated fig. 8 below), 
at least one second hot water outlet (see annotated fig. 8 below), 
a cold water path connecting the cold water inflow to the heating device (see annotated fig. 8 below), 
a first hot water path connecting the heating device to the first hot water outlet (see annotated fig. 8 below), 
at least one second hot water path connecting the heating device to the at least one second hot water outlet (see annotated fig. 8 below), with each second hot water outlet being connected to the heating device by a respective second hot water path (see annotated fig. 8 below),  
a conveying device (low pressure pump 54, fig. 8) for conveying water (“The pressurizing means 5 is preferably connected to a liquid supply 9, which is used to supply the liquid 3 into the reservoir 2,” para 0063), 
a first flow meter that is arranged in the cold water path (not explicitly disclosed in fig. 8) or in the first hot water path (see annotated fig. 8 below), and 
at least one second flow meter that is arranged in the at least one second hot water path, with a respective second flow meter being arranged in each second hot water path (see annotated fig. 8 below).

Ait Bouziad, fig. 8 (annotated)

    PNG
    media_image1.png
    556
    734
    media_image1.png
    Greyscale

	Regarding claim 3, Ait Bouziad teaches wherein the conveying device (pump 54, fig. 8) for conveying water is arranged in the cold water path (as shown in annotated fig. 8 above).
	Regarding claim 5, Ait Bouziad teaches wherein the beverage maker has a brewing unit (four brewing or extraction units 61-64, fig. 8) for brewing coffee (“coffee,” para 0060) or a mixing unit (not explicitly disclosed) for mixing water with a solid, preferably cocoa powder (“chocolate drinks,” para 0060) or soup powder (not explicitly disclosed), at the first hot water outlet and/or at the at least one second hot water outlet (as shown in fig. 8 above, the construed outlets are at the entrance of the brewing units 61-64).
	Regarding claim 6, Ait Bouziad teaches wherein the at least one second hot water outlet is a second hot water outlet (construed as the second from the top outlet shown in annotated fig. 8 above), wherein the at least one second hot water path is a second hot water path (construed as the second from the top path, fig. 8), and wherein the at least one second flow meter is a second flow meter (construed as the second flow meter 7 from the top, fig. 8); or wherein the at least one second hot water outlet is a plurality of second hot water outlets (three second hot water outlets, annotated in fig. 8 above), preferably two or three second hot water outlets (not given any patentable weight, see 112b rejection above), wherein the at least one second hot water path is a plurality of second hot water paths (three second hot water paths, annotated fig. 8 above), preferably two or three hot water paths (not given any patentable weight, see 112b rejection above), and wherein the at least one second flow meter is a plurality of second flow meters (three second flow meters, annotated fig. 8 above), preferably two or three second flow meters (not given any patentable weight, see 112b rejection above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (US-20160095465-A1).
Regarding claim 4, Ait Bouziad teaches the invention as described above but does not explicitly disclose wherein the first flow meter is arranged in the cold water path upstream of the conveying device for conveying water or downstream of the conveying device for conveying water.
However, in a different embodiment (fig. 1), Ait Bouziad teaches wherein the first flow meter (flow meter 17, fig. 1) is arranged in the cold water path (construed as the path of the liquid into the heater 20, fig. 1) upstream of the conveying device (main pump 14, fig. 1; in fig. 1, the flow meter 17 is upstream of the pump 14) for conveying water (liquid 3; para 0052) or downstream of the conveying device for conveying water (not explicitly disclosed).

Ait Bouziad, fig. 1

    PNG
    media_image2.png
    189
    560
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment shown in fig. 8 of Ait Bouziad to include, a flow meter 17, in view of the teachings of the embodiment shown in fig. 1 of Ait Bouziad, by using a flow meter 17, as shown in fig. 1, to measure the flow through the pump 54 into the reservoir 2, as shown in fig. 8, in order to control the amount of flow applied upstream to a preheated reservoir, because cavitation can occur in a non-pressurized reservoir, which can decrease pump performance, but by using a pressurized reservoir, absolute suction pressure is increased, for the advantage of using a pressurized revoir that preheats a liquid without sacrificing pumping performance, such that beverages that require high pump output pressure, like espresso, can be produced with quality very quickly (Ait Bouziad teaches the principle of cavitation in para 0007 and how it affects pump performance, paras 0008-0009; a pressurized reservoir is taught para 0013; desirable high pumping performance using a pressurized reservoir is taught, para 0036).
	Regarding claim 8, Ait Bouziad teaches the invention as described above but does not explicitly disclose a method of determining hot water amounts dispensed by a beverage maker and/or used in the beverage maker for beverage preparation, wherein the beverage maker is a beverage maker in accordance with claim 1; and wherein at least one hot water amount dispensed by one of the hot water outlets and/or used at one of the hot water outlets for beverage preparation is determined.
However, in a different embodiment (fig. 7), Ait Bouziad teaches a method (“a pumping method for a beverage production apparatus,” para 0001) of determining hot water amounts dispensed by a beverage maker (not explicitly disclosed) and/or used in the beverage maker for beverage preparation (“the unit 53 is preferably connected to some sort of liquid supply, and is preferably able to increase or decrease the amount of liquid 3 within the reservoir 2,” para 0059; construed such that Ait Bouziad teaches a preparation method for determining an amount of liquid that can be stored in a reservoir 2), wherein the beverage maker is a beverage maker in accordance with claim 1 (see the rejection for claim 1 above); and wherein at least one hot water amount dispensed by one of the hot water outlets (not explicitly disclosed) and/or used at one of the hot water outlets for beverage preparation is determined (“Preferably, in the pumping system 1 of the present invention according to FIG. 8, each main pump 4 can be operated independently,” 0064; construed such that it would be obvious to operate an individual pump 4 and flow meter 7 in fig. 8 to pump the known quantity of liquid from the reservoir 2, as taught in reference to fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment shown in fig. 8 of Ait Bouziad to include, controlling the amount of liquid 3 in the reservoir 2, in view of the teachings of the embodiment shown in fig. 7 of Ait Bouziad, by using a unit 53, as shown in fig. 7, to measure the quantity of liquid 3 in the reservoir 2, as shown in fig. 8, in order to control the amount of liquid in a pressurized reservoir, because cavitation can occur in a non-pressurized reservoir, which can decrease pump performance, but by using a pressurized reservoir where the liquid level and temperature are controlled by a unit 53, absolute suction pressure can be controlled, for the advantage of using a pressurized revoir that preheats a liquid without sacrificing pumping performance, such that beverages that require high pump output pressure, like espresso, can be produced with quality very quickly (Ait Bouziad teaches the principle of cavitation in para 0007 and how it affects pump performance, paras 0008-0009; a pressurized reservoir is taught para 0013; desirable high pumping performance using a pressurized reservoir is taught, para 0036; advantages of using a unit 53 to control the liquid in the reservoir is taught in para 0059).
	Regarding claim 10, Ait Bouziad teaches wherein the at least one hot water amount (amount of water determined at the reservoir 2) comprises a hot water amount dispensed by the at least one second hot water outlet (not explicitly disclosed) or used at the at least one second hot water outlet for beverage preparation is determined in that the amount of water flowing through the at least one second hot water path is measured by the at least one second flow meter (“four brewing or extraction units 61-64, which can respectively be used to prepare a different beverage,” para 0060; “The main pumps 4 can be designed according to the above description,” para 0061; “The flow meter 7 can feed back the measured values to the control unit or can itself regulate liquid flow into the main pump 4,” para 0054; construed such that the bottom three flow meters 7 in fig. 8 can be used to measure the flow through the brewing and extraction units 62-64; fig. 9 shows the flow rates vs. pressure; construed such that if the amount of minutes are known, then the amount of fluid that flows through each of the flow meters 7 in fig. 8 can be determined).

Ait Bouziad, fig. 9

    PNG
    media_image3.png
    398
    644
    media_image3.png
    Greyscale

	Regarding claim 13, Ait Bouziad teaches wherein the first flow meter is arranged in the first hot water path (see annotated fig. 8 above) and the at least one hot water amount (liquid 3 in reservoir 2, fig. 8) comprises a hot water amount dispensed by the first hot water outlet (not explicitly disclosed) or used at the first hot water outlet for beverage preparation (see annotated fig 8 above; top path leading to brewing and extraction unit 61) is determined in that the amount of water flowing through the first hot water path is measured by the first flow meter (measured by the top flow meter 7, fig. 8; “four brewing or extraction units 61-64, which can respectively be used to prepare a different beverage,” para 006; fig. 9 shows the flow rates vs. pressure; construed such that if the amount of minutes are known, then the amount of fluid that flows through the top flow meter 7 in fig. 8 can be determined).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (US-20160095465-A1) as applied to claim 1 above and further in view of Etter at al. (US-20100218684-A1).
Regarding claim 2, Ait Bouziad teaches the limitations as described above as well as wherein at least one of the flow meters arranged in a hot water path (construed as the four flow meters 7, fig. 8), preferably every flow meter arranged in a hot water path (per 35 USC 112b rejection above, not given any patentable weight).  Ait Bouziad does not explicitly disclose wherein at least one of the flow meters is a contactless flow meter, preferably an ultrasound flow meter or a magnetically inductive flow meter.
However, in the same field of endeavor of beverage preparation machines, Etter teaches wherein at least one of the flow meters is a contactless flow meter, preferably an ultrasound flow meter (not explicitly disclosed) or a magnetically inductive flow meter (magnetic flow meter 95, fig. 4).
Etter, fig. 4

    PNG
    media_image4.png
    766
    307
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, a magnetic flow meter , in view of the teachings of Etter, by using a magnetic flow meter 95 with attached printed circuit board 4, as taught by Etter, in place of the flow meters 7, as taught by Ait Bouziad, in order to use a flow meter where the velocity of the flow of water is detected by a magnetic field generated by the angular speed in a magnetic helix or rotor with a directly attached printed circuit board, for the advantage of using a beverage food preparation machine that does not require human intervention, requires less components, in particular one that does not require separate connector links or electric cables, and thus reduces the production costs of the assembly of the beverage preparation machine while also increasing reliability since fewer parts are involved and the human factor is eliminated (Etter, paras 0065-0066; Ait Bouziad teaches independent operation of the pumps, paras 0064-0065).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (US-20160095465-A1) as applied to claims 1 and 8 above and further in view of Doglioni Major (US-20120164285-A1).
Regarding claim 7, Ait Bouziad teaches wherein the beverage maker is a beverage vending machine (“beverage production apparatus,” para 0001; a “vending machine” is not explicitly disclosed) for dispensing (not explicitly disclosed) a plurality of hot beverages (“warm or hot beverage,” para 0052; “multi-beverage production apparatus,” para 0060; see also fig. 8, which shows multiple extraction units) and/or cold beverages (not explicitly disclosed) comprising one or more specialty coffees, one or more specialty teas (“tea, coffee, espresso and/or chocolate drinks,” para 0060), and/or one or more specialty drinking soups (“soup,” para 0052).  Ait Bouziad does not explicitly disclose a beverage vending machine or dispensing a plurality of hot beverages.
However, in the same field of endeavor of beverage preparation machines, Doglioni Major teaches a beverage vending machine for dispensing a plurality of hot beverages (“fully automatic hot beverage dispensing machines for homes, offices or so called food-service,” para 0002; construed such that a fully automatic machine for food-service can be used as a vending machine).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, the utility of a beverage machine for a fully automatic hot beverage dispensing machine for food-service, in view of the teachings of Doglioni Major, for the invention, as taught by Ait Bouziad, because fully automatic beverage dispensing machines are not yet recognized for outstanding quality of drinks, but by automating the components involved in dispensing a beverage, the coffee quality can be improved (Doglioni Major, paras 0002-0004).
	Regarding claim 14, Ait Bouziad teaches in the invention as described above but does not explicitly disclose wherein the at least one hot water amount is only one hot water amount that is dispensed by the beverage maker and/or is used in same for beverage preparation, said hot water amount flowing through a second hot water path, at least one of the flow meters is calibrated, with a measurement value for the amount of water flowing through the cold water path being measured by the first flow meter, a measurement value for the amount of water flowing through this second hot water path being measured by the flow meter arranged in said second hot water path through which the hot water amount flows, and the two measurement values are subsequently compared with one another.
However, in the same field of endeavor of beverage preparation machines, Doglioni Major teaches wherein the at least one hot water amount (“metering means to control the amount of coffee dispensed in the brewing chamber,” para 0063) is only one hot water amount (“the brewing chamber having been filled with the metered amount of coffee,” para 0095; construed such that the brewing chamber 2 in fig. 7 is full) that is dispensed by the beverage maker (dispensed through outlet spout 13, fig. 7) and/or is used in same for beverage preparation (stored in brewing chamber 2, fig. 7), said hot water amount flowing through a second hot water path (path from brewing chamber 2 to outlet spout 13, fig. 7), at least one of the flow meters (means 18, fig. 7) is calibrated (“flow-rate metering device 18,” para 0118; “metering means to control the amount of coffee dispensed in the brewing chamber can be volumetric or time-based, using an inference table,,” para 0063; construed such that the flow-rate metering device 18 is calibrated to an inference table; see also para 0065), with a measurement value for the amount of water flowing through the cold water path (path from reservoir 15 to heating device 19, fig. 7; “means 18 for detecting the flow rate of the water fed to brewing chamber 2,” para 0057) being measured by the first flow meter (means 18, fig. 7), a measurement value for the amount of water flowing through this second hot water path being measured by the flow meter (means 17, fig. 7) arranged in said second hot water path through which the hot water amount flows (“The scheme of FIG. 7 also shows metering means 17 to detect the flow of the dispensed beverage …both these means, as well as the other sensors means of the invention apparatus, are connected to controller board 16 via circuitry or via transponders,” para 0057; construed such that flow value rates are generated by metering means 17), and the two measurement values are subsequently compared with one another (“as monitored by at least a flow-rate indicator placed before the brewing-chamber and in fluid connection to the same, the controller compares the reading to the comparable value of the ideal dispensing curve associated with the specific beverage being dispensed,” para 0080).
Doglioni Major, fig. 7

    PNG
    media_image5.png
    328
    478
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, comparing the inflow with the outflow of a brewing chamber 2, in view of the teachings of Doglioni Major, by comparing the flow rate detections of meters 18 and 17, as taught by Doglioni Major, where the detected flow rate of downstream flow meter 7 in fig. 8 is compared with the detected flow rate of upstream flow meter 17 in fig. 1, as taught by Ait Bouziad, in order to determine if there is a discrepancy between the two data, so that the volume of the brew chamber 2 can be adjusted and the flow rate maintained as close as possible to the pre-set dispensing curve, so as to make adjustments to the coffee grinding or to make sure that the climactic conditions, especially relative humidity, do not change the ideal grinding size, for the advantage of regularly achieving the correct brewing time (Doglioni Major, paras 0004 and 0079-0081).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (US-20160095465-A1) as applied to claims 1 and 8 above and further in view of Lassota et al. (US-6845704-B2).
Regarding claim 9, Ait Bouziad teaches the invention as described above but does not explicitly disclose wherein the at least one hot water amount comprises at least two hot water amounts dispensed simultaneously at least once by a respective one of the hot water outlets and/or used at a respective one of the hot water outlets for beverage preparation are determined (although Ait Bouziad teaches that the extraction units 61-64 in fig. 8 can be operated independently, Ait Bouziad does not explicitly disclose that they can be operated simultaneously).
However, in the same field of endeavor of beverage preparation machines, Lassota teaches wherein the at least one hot water amount comprises at least two hot water amounts (construed as the amount of liquid flowing through the brew flow meter 36 and through the diluent flow meter 36’, fig. 2) dispensed simultaneously at least once by a respective one of the hot water outlets (not explicitly disclosed) and/or used at a respective one of the hot water outlets (relying on Ait Bouziad for teaching hot water outlets) for beverage preparation are determined (“the flow through each of the valves 46 and 50 may be measured independently both the valves 46 and 50 may be opened simultaneously. The flow through both of the valves 46 and 50 is measured simultaneously by the brew flow meter 36 and the diluent flow meter 36', respectively, and the measurements are simultaneously sent to the controller via lines 37 and 39,” column 9, lines 20-26).
Lassota, fig. 2

    PNG
    media_image6.png
    555
    473
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, simultaneously operating two flows, in view of the teachings of Lassota, by performing simultaneous operation, as taught by Lassota, of the independently operated brewing and extraction units 61-64, as taught by Ait Bouziad, because by using two separate flows, each with their own flow meters, the flows may be measured independently, ensuring that a hot water tank can be kept filled during the brew period and thereafter, for the advantage of reducing any wait time between brewing cycles while the thot water tank 14 has to be refilled and heated back to the correct temperature (Lassota, column 9, lines 12-42; Ait Bouziad teaches separate brewing units 61-64 in fig. 8).
Regarding claim 15, Ait Bouziad teaches the invention as described above but does not explicitly disclose use of a beverage maker in accordance with claim 1 for metering and/or dispensing beverages, preferably hot beverages, wherein two or more beverages are preferably metered and/or dispensed simultaneously or with a time delay.
However, in the same field of endeavor of beverage preparation machines, Lassota teaches use of a beverage maker in accordance with claim 1 for metering and/or dispensing beverages (“dispensed,” column 10, lines 45-46), preferably hot beverages (“hot brew water,” column 10, line 46), wherein two or more beverages are preferably metered and/or dispensed simultaneously (“the flow through each of the valves 46 and 50 may be measured independently both the valves 46 and 50 may be opened simultaneously. The flow through both of the valves 46 and 50 is measured simultaneously by the brew flow meter 36 and the diluent flow meter 36', respectively, and the measurements are simultaneously sent to the controller via lines 37 and 39,” column 9, lines 20-26) or with a time delay (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, simultaneously operating two flows, in view of the teachings of Lassota, by performing simultaneous operation, as taught by Lassota, of the independently operated brewing and extraction units 61-64, as taught by Ait Bouziad, because by using two separate flows, each with their own flow meters, the flows may be measured independently, ensuring that a hot water tank can be kept filled during the brew period and thereafter, for the advantage of reducing any wait time between brewing cycles while the thot water tank 14 has to be refilled and heated back to the correct temperature (Lassota, column 9, lines 12-42; Ait Bouziad teaches separate brewing units 61-64 in fig. 8).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (US-20160095465-A1) as applied to claims 1 and 8 above and further in view of Upston et al. (US-20140069279-A1).
Regarding claim 11, Ait Bouziad teaches wherein the least one hot water amount (amount of water determined at the reservoir 2) comprises a hot water amount dispensed by the first hot water outlet (not explicitly disclosed) or used at the first hot water outlet for beverage preparation (liquid 3 that flows to brewing and extraction unit 61, fig. 8) is determined in that the amount of water flowing through the cold water path is measured by the first flow meter (measured by the top flow meter 7, fig. 8; see fig. 9 for graphed determinations of flow rates), the amount of water flowing through the at least one second hot water path is determined by the at least one second flow meter (see annotated fig. 8 above for the construed second flow meters 7 on the bottom three paths of fig. 8; see fig. 9 for graphed determinations of flow rates).  Ait Bouziad does not explicitly disclose wherein the first flow meter is arranged in the cold water path, and the amount of water flowing through the first hot water path is determined by forming the difference from the amount of water flowing through the cold water path measured by the first flow meter and the amount of water flowing through the at least one second hot water path determined by the at least one second flow meter. 
However, in a different embodiment (fig. 1), Ait Bouziad teaches wherein the first flow meter (flow meter 17, fig. 1) is arranged in the cold water path (construed as the path of the liquid into the heater 20, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment shown in fig. 8 of Ait Bouziad to include, a flow meter 17, in view of the teachings of the embodiment shown in fig. 1 of Ait Bouziad, by using a flow meter 17, as shown in fig. 1, to measure the flow through the pump 54 into the reservoir 2, as shown in fig. 8, in order to control the amount of flow applied upstream to a preheated reservoir, because cavitation can occur in a non-pressurized reservoir, which can decrease pump performance, but by using a pressurized reservoir, absolute suction pressure is increased, for the advantage of using a pressurized revoir that preheats a liquid without sacrificing pumping performance, such that beverages that require high pump output pressure, like espresso, can be produced with quality very quickly (Ait Bouziad teaches the principle of cavitation in para 0007 and how it affects pump performance, paras 0008-0009; a pressurized reservoir is taught para 0013; desirable high pumping performance using a pressurized reservoir is taught, para 0036).
Ait Bouziad does not explicitly disclose the amount of water flowing through the first hot water path is determined by forming the difference from the amount of water flowing through the cold water path measured by the first flow meter and the amount of water flowing through the at least one second hot water path determined by the at least one second flow meter.
	However, in the same field of endeavor of beverage preparation machines, Upston teaches the amount of water flowing through the first hot water path (egress flow path 216, fig. 2) is determined by forming the difference (“a resultant flow delivered by a pump can be determined by subtracting measured return flow from measured feed flow,” para 0126) from the amount of water flowing through the cold water path measured by the first flow meter (“the first flow meter 230 to measure the feed flow to the pump,” para 0125) and the amount of water flowing through the at least one second hot water path determined by the at least one second flow meter (“the second flow meter 237 to measure return flow from an over pressure valve 235,” para 0125).

Upston, fig. 2

    PNG
    media_image7.png
    693
    485
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, measuring one outflow 216 by subtracting the other outflow 218 from the total inflow 218 into a reservoir, in view of the teachings of Upston, by detecting one of the outgoing flow rates, as taught by Upston, by subtracting the sum of the other outgoing flow rates from the total incoming flow rate into the reservoir 2 of fig. 8, as taught by Ait Bouziad, because by calculating the resultant flow in real time, the operation of the pump can be stopped when a suitable dose has been delivered, where the pressure, dose amount, and duration can be preset or be user configurable (Upston, paras 0026 and 0128) and because it is known in the art that the total inflows should equal the total outflows in a system.
Regarding claim 12, Ait Bouziad teaches wherein the at least one second hot water outlet comprises a plurality of second hot water outlets (see annotated fig. 8 above; three second hot water outlets are shown), wherein the at least one second hot water path comprises a plurality of second hot water paths (see annotated fig. 8 above; three second hot water paths are shown), and wherein the at least one second flow meter comprises a plurality of second flow meters (see annotated fig. 8 above; three second flow meters are shown), with the at least one hot water amount (liquid 3 in reservoir 2) dispensed by the first hot water outlet (not explicitly disclosed) or used at the first hot water outlet for beverage preparation being determined in that the amount of water flowing through the cold water path is measured by the first flow meter(top outlet, annotated fig. 8 above; measured by top flow meter7; flow rates are shown in fig 9; obvious to determine the amount of water flowing based on the flow rate), the amounts of water flowing through the second hot water paths being measured by the second flow meters (flow rates determined by the bottom three flow meters 7 in fig. 8).  Ait Bouziad does not explicitly disclose the amount of water flowing through the first hot water path being determined by forming the difference from the amount of water flowing through the cold water path measured by the first flow meter and the sum of the amounts of water flowing through the second hot water paths measured by the second flow meters.
However, in the same field of endeavor of beverage preparation machines, Upston teaches the amount of water flowing through the first hot water path (egress flow path 216, fig. 2) being determined by forming the difference (“a resultant flow delivered by a pump can be determined by subtracting measured return flow from measured feed flow,” para 0126) from the amount of water flowing through the cold water path measured by the first flow meter (“the first flow meter 230 to measure the feed flow to the pump,” para 0125) and the sum of the amounts of water flowing through the second hot water paths measured by the second flow meter (“the second flow meter 237 to measure return flow from an over pressure valve 235,” para 0125; although Upston only teaches one other outflow, obvious to add other outflows together).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ait Bouziad to include, measuring one outflow 216 by subtracting the other outflow 218 from the total inflow 218 into a reservoir, in view of the teachings of Upston, by detecting one of the outgoing flow rates, as taught by Upston, by subtracting the sum of the other outgoing flow rates from the total incoming flow rate into the reservoir 2 of fig. 8, as taught by Ait Bouziad, because by calculating the resultant flow in real time, the operation of the pump can be stopped when a suitable dose has been delivered, where the pressure, dose amount, and duration can be preset or be user configurable (Upston, paras 0026 and 0128) and because it is known in the art that the total inflows should equal the total outflows in a system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green et al. (US-20050188854-A1) teach a coffee and tea dispenser.
Truninger et al. (US-20150272382-A1) teach a cold coffee beverage system.
Schlecht et al. (DE-4409030-A1) teach a method for automatic preparation of a coffee beverage.
Mestek et al. (EP-1354543-A1) teach hot beverage dispensing machine that includes a mixing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/27/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761